Citation Nr: 0109175	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-04 437	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1972 to 
October 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 RO decision, which denied the 
veteran's application to reopen a claim of service connection 
for a psychiatric disability.


REMAND

In response to the appellant's august 1998 request to reopen 
his claim, the RO notified the veteran that he needed to 
submit new and material evidence showing that his claimed 
disability was incurred or aggravated by military service.  
The RO then articulated that new and material evidence is 
that evidence which has not previously been considered and 
which, when reviewed with that already of record, may provide 
a factual basis for reversal of the denial.  However, there 
is no longer a requirement that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted to reopen a claim 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Consequently, the RO has developed the claim under the wrong 
legal standard for new and material evidence.

In addition, subsequent to the RO's development of the 
veteran's above-referenced claim, new requirements for the 
development of claims were added to the law under the 
Veteran's Claims Assistance Act of 2000 (VCAA).  Of 
particular relevance to this claim is § 5103(a) of the VCAA, 
which sets forth an enhanced duty to notify claimants 
regarding the evidence needed to substantiate their claims:

Upon receipt of a complete or 
substantially complete
application the Secretary shall notify 
the claimant and the claimant's 
representative, if any, of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any is to be provided by the 
claimant and which portion, if any, the 
Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

In order to ensure that the claim is developed under the 
correct legal standards and to ensure that the appellant is 
properly informed of the basis of the decision on his claim, 
this case must be remanded.

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO must attempt to obtain and associate 
with the claims folder all relevant private and VA 
treatment records that have not already been made 
part of the claims folder.  If any such records are 
unavailable, the reasons for the unavailability of 
these records must be documented.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied, with 
particular attention to the standard for 
new and material evidence, as stated in 
38 C.F.R. § 3.156 and Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  If the claim 
is not resolved to the appellant's 
satisfaction, he and his representative 
should be sent a supplemental statement 
of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



